                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


GARRETT PHIPPS,

       Plaintiff,

               V.                                 Case No. 3:18-cv-1019-JDP

NANCY A BERRYHILL,
Acting Commissioner of Social
Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the power of this Court to enter a judgment affirming, modifying or

reversing the Commissioner's decision with remand in Social Security actions under

sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in light

of the parties' joint motion to remand this action, this Court now, upon substantive

review, hereby enters a judgment under sentence four of 42 U.S.C. § 405(g) reversing

the Commissioner's decision with a remand of the cause to the Commissioner according

to the following terms.      See Shalala v. Schaefer, 509 U.S. 292, 296 (1993); Melkonyan v .

Sullivan, 501 U.S. 89, 97-98 (1991).

       The parties agree that, on remand, an Administrative Law Judge (ALJ) will hold

a new administrative hearing and issue a new decision. The ALJ will proceed through

the sequential disability evaluation process as appropriate, reconsider Plaintiff's
subjective complaints, reconsider the residual functional capacity finding, and issue a

new decision. If warranted, the ALJ will obtain supplemental vocational expert

testimony.



      SO ORDERED this 1-'f J)/ day of ,;{-1'/1/1,..     2019.




      Honora)ames D. Petersen
      United States District Judge
